DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response, amended claim 1, and added new claims 9 and 10 on 06/21/2021. 

EXAMINER’S AMENDMENT
The application has been amended as follows: An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patricia Murphy on 09/09/2021. 

Claim 1 has been replaced with: 
A mold device that forms a cavity for molding  a resin molded article including a main body portion and an undercut portion, the mold device comprising: 
a mold main body that molds the main body portion; 
a rotary core that molds the undercut portion and is released from the undercut portion by rotating in a direction in which the rotary core moves away from the undercut portion; 
a regulating core that regulates a rotation of the rotary core by entering between the mold main body and the rotary core and supporting the rotary core at a time of molding, moves away from between the mold main body and the rotary core when the rotary core is released from the undercut portion, and is apart from the mold main body and the rotary core; 
a shaft member that pivotally supports the rotary core on the mold main body and serves as a center of rotation of the rotary core; 
a rotary driving unit that rotates the rotary core using the shaft member as the center of rotation by providing a rotary driving force to the rotary core; and
a lowering cylinder that moves the regulating core;
wherein as a result of transmission of the rotary driving force from the rotary driving unit, the rotary core rotates independently of a movement of the regulating core, and 
the rotary driving unit provides, at a time of molding, the rotary core with the rotary driving force directed toward the cavity.


Withdrawn claims 5-8 are cancelled. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “rotary driving unit that rotates the rotary core using the shaft member as the center of rotation by providing a rotary driving force to the rotary core” in claim 1 and “abutment member that is elastically biased toward the mold main body” in claim 4. 

The “rotary driving unit” will be interpreted as a rotary cylinder that comprises a driving unit and a rod, such that the rod is moved back and forth by the driving unit (Figure 2, items 36, 28, 40 and [0029]-[0030]) and its equivalents.
The “a lowering cylinder” will be interpreted as a hydraulic cylinder that comprises a driving unit and a rod (Figure 2 and [0026], [0036]) and its equivalents. 
The “abutment member” will be interpreted as a structure comprising a cylinder and coil spring (Figure 3 and 4 and [0014]-[0015]) and its equivalents.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Uchi. Uchi teaches a mold apparatus comprising:
	a stationary mold (Figure 1, item 12) that molds a main body part; 
	a rotary core (Figure 1, item 20) that molds an undercut part and releases by rotationally moving a direction separating from the undercut part [0010]-[0011];
	a regulating core that regulates a rotation of the rotary core by entering between the main body and the rotary core and supporting the rotary core at a time of molding and moves away from between the mold main body and the rotary core when the rotary core is released from the undercut portion (Figure 1 and Figure 2, item 40 and [0011], [0040]);
a shaft member that pivotally supports the rotary core on the mold main body and serves as a center of rotation of the rotary core (Figure 1, item 42 and [0048]); and
	a driving unit that rotates the rotary core using the shaft member as the center of rotation by providing a rotary driving force to the rotary core (Figure 5A-8C, drive cylinder item 60 and [0036]-[0037]).   

However, Uchi does not disclose a lowering cylinder that moves the regulating core. Uchi teaches the regulating core and rotary core are integral. One of ordinary skill in the art would have recognized that modifying Uchi by separating the regulating core and rotary core and incorporating a lowering cylinder to control the movement of the regulating core would not have been obvious and, in fact, would make the rotary core inoperable. 
Therefore, the claimed apparatus would not have been obvious to one of ordinary skill in the art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANA C PAGE/Examiner, Art Unit 1745                                                                                                                                                                                                        



/MATTHEW J DANIELS/           Primary Examiner, Art Unit 1742